DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 9 is objected to because of the following informalities:  it end with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 8, and 15, the term “the production host” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “a production host”.
For claims 2-3, 9-10, and 16-17, the term “the number of backups streams” lacks sufficient antecedent basis in the claim. It is suggested it be amended to the term “the number of backup streams”.
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 3, 5, 10, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dornemann (US 2016/0373291 A1).
For claim 1, Dornemann teaches a method for performing backup operations (see title, abstract, and other locations), the method comprising: obtaining, by a stream allocator operating in a backup storage system, a plurality of media management entries (see abstract, paragraph [0210], and other locations: view generating list as said allocating; the entries are of VMs to be backed up; it could also be any data object selected for backup operation), wherein a media management entry of the plurality of media management entries specifies a data object, a relative priority, and a maximum number of streams (see [0021], [0294], [0324-0325], [0349], and other locations including locations pointed to above: view tag as said specifier); selecting the media management entry based on the relative priority (see locations pointed to above: priority list includes selecting); allocating a number of backup streams to the data object based on the maximum number of streams (see [0324-0326] and other and initiating a transfer of a backup of the data object from the production host to the backup storage system (see title, [0019], and other locations: planning and executing).

For claim 2, Dornemann teaches the limitations of claim 1 for the reasons above and further teaches allocating the number of backup streams to the data object based on the maximum number of streams comprises: making a determination that the maximum number of streams is lower than a total number of available backup streams of the backup storage system, and wherein the number of backups streams is equal to the maximum number of streams (see [00380] and other locations: “uses no more than a maximum limit of data streams determined by the coordinator”).

For claim 4, Dornemann teaches the limitations of claim 1 for the reasons above and further teaches the relative priority is a highest priority relative to the priorities in the plurality of media management entries (see [0021], [0330], and other locations).

For claim 6, Dornemann teaches the limitations of claim 1 for the reasons above and further teaches the media management entry is generated by a backup server operatively connected to the stream allocator (see claim 3 of reference in view of locations pointed to above).

For claim 7, Dornemann teaches the limitations of claim 1 for the reasons above and further teaches the media management entry is generated based on a rules engine stored in the backup server (see [0125-0126] and other locations: view policy and rules as said).

For claims 8-9, 11, and 13-14, the claims recite essentially similar limitations as claims 1-2, 4, and 6-7 respectively. Claims 8-9, 11, and 13-14 are a system.

For claims 15-16, 18, and 20, the claims recite essentially similar limitations as claims 1-2, 4, and 6 respectively. Claims 15-16, 18, and 20 are a medium.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114